        Case 1:20-cv-00479-DAD-JLT Document 18 Filed 01/15/21 Page 1 of 1


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   JESUS CORRALES TORRES,                           Case No.: 1:20-cv-00479 DAD JLT
11                  Plaintiff,                        ORDER CLOSING THE CASE
12          v.                                        (Doc. 17)

13   TARGET CORPORATION, et al.,
14                  Defendants.
15
16          The parties have stipulated to the action being dismissed with prejudice. (Doc. 17) The

17   Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with

18   further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

19   Accordingly, the Clerk of Court is DIRECTED to close this action.

20
21   IT IS SO ORDERED.

22      Dated:     January 14, 2021                           /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
